It is ordered that the judgment of the Court, as per opinion filed May 11, 1926, be modified in the following particular:
(1) Strike out the last paragraph of the opinion immediately preceding the judgment beginning with the words, "We agree" and ending with the word "estate," and insert in lieu thereof the following:
"For the full protection of the remaindermen, let J. Ross Cannon deposit with a trustee to be appointed by the Circuit Court securities of the value of $10,000, the value of which shall be approved by the Judge of the Probate Court of York County; said securities representing the full present value of the real estate in question to be delivered to the remaindermen upon the falling in of the life estate or termination of the widowhood of Mrs. Cannon, as provided for in the deed. The dividends, interests, and accruals from said securities to be paid over to J. Ross Cannon so long as the trust may continue during his lifetime, and such securities shall bear such indorsement as will prevent their sale, transfer, or assignment by the trustee during the life of such trust and until the falling in of the life estate or the termination of the widowhood of Mrs. Cannon, and such indorsement shall specifically set forth the terms and conditions upon which such securities are deposited with the trustee. Upon compliance with the foregoing directions, the title to said premises shall vest absolutely in J. Ross Cannon."
The order staying the remittitur is revoked.
MR. ACTING CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, BLEASE and STABLER concur. *Page 190